Citation Nr: 1317720	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-14 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.  

2.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel





INTRODUCTION

The Veteran had active service from June 1962 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Jurisdiction of the Veteran's claims file is with the RO in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The Veteran's disability of the left knee has been manifested by full extension to 0 degrees, flexion to 120 degrees (with pain at 100 degrees), and crepitation/grinding; it has not been manifested by ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, removed semilunar cartilage, flexion limited to 30 degrees or less, extension limited to 15 degrees or less, or impairment of the tibia or fibula or genu recurvatum.  

2.  The Veteran's disability of the right knee has been manifested by full extension to 0 degrees, flexion to at least 120 degrees (with pain at 100 degrees), and crepitation/grinding; it has not been manifested by ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, removed semilunar cartilage, flexion limited to 30 degrees or less, extension limited to 15 degrees or less, or impairment of the tibia or fibula or genu recurvatum.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5014, 5256-63 (2012).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5014, 5256-63 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, a letter provided to the Veteran in September 2007 informed him that he must demonstrate a worsening in his disability.  It also informed him that he could submit evidence about how his disabilities impacted his ability to work, and the letter included notice as to how VA assigns disability ratings and effective dates.  More detailed notice was provided to the Veteran along with his March 2009 statement of the case, and the case was subsequently readjudicated in April 2012 and May 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in October 2007 and March 2012, and VA has obtained these records.  The Veteran's outpatient treatment records from the VA Medical Centers (VAMCs) in Alabama from as recently as July 2011 have also been associated with the Veteran's electronic claims file (Virtual VA).  Copies of private treatment records have also been incorporated into the physical claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2012).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Relevant Facts

The Veteran's service medical treatment records show that he was diagnosed with moderate chondromalacia of both knees.  The record reflects that the Veteran was originally granted service connection for chondromalacia of the knees, bilaterally, in a March 1986 rating decision.  A noncompensable (0 percent) disability evaluation was assigned for each knee under Diagnostic Code 5257, effective as of May 1, 1985.  In July 2007, VA received a claim from the Veteran seeking a higher disability evaluation.  Disability evaluations of 10 percent were subsequently assigned for each knee under Diagnostic Code 5014, effective as of July 30, 2007 - the date of receipt of the Veteran's claim.  A timely notice of disagreement was received from the Veteran in February 2008, but the assigned disability evaluations were continued in a March 2009 statement of the case.  The Veteran appealed the assigned ratings to the Board in April 2009.  

Upon receipt of the Veteran's claim for an increased disability evaluation, he was afforded a VA examination of the knees in October 2007.  The Veteran reported pain and weakness in both knees that was equal.  He indicated that he avoided stairs and treated his pain with bracing and activity limitation.  The examiner noted that the Veteran did not require an assistive aid for walking.  There were also no constitutional symptoms of arthritis.  The Veteran reported that he was only able to stand for 15 to 30 minutes and that he was able to walk between 1 and 3 miles.  The Veteran also described subjective symptomatology such as giving way, instability, pain, stiffness and weakness.  He also claimed to have locking episodes several times per year but less than monthly.  The Veteran also endorsed severe flare-ups every 2 to 3 weeks resulting in what the Veteran predicted was a 55 to 65 percent additional decrease in motion.  These flare-ups reportedly lasted between 1 to 2 days.  

Examination revealed bilateral flexion to 120 degrees and bilateral extension to 0 degrees.  There was no evidence of additional loss of motion upon repetition, but it was noted that pain began at 100 degrees of flexion.  The examiner did note malalignment, tenderness, painful movement and guarding of movement.  There was also crepitation, clicking or snapping, grinding and abnormal patellar tracking.  There was no meniscus abnormality or instability upon objective examination.  X-rays were taken and interpreted to reveal radiographically normal knees.  The examiner diagnosed the Veteran with chondromalacia of the patella, bilaterally, resulting in mild to moderate effects on the Veteran's daily activities.  It was noted that he was unemployed at this time so no opinion as to overall occupational impact was provided.  

According to a February 2008 VA outpatient treatment record from the VAMC in Huntsville, Alabama, the Veteran reported that he was seeing a Dr. C at the orthopedic center about some arthritis in the knees.  The Veteran indicated that he was still having difficulty walking up inclines or steps.  He also reported that he still had some problems with his knees locking on him when he did long-distance walking.  He reported some 8 to 10 episodes of right knee locking and 20 to 25 episodes of left knee locking each month.  There was no significant swelling in either knee, but the Veteran did report some pain when walking on inclines or stairs.  The Veteran was diagnosed with degenerative arthritis.  

The record also contains a treatment note dated September 2008 and signed by a private physician with the initials B.R.C.  While the Veteran was being treated for back, rather than knee pain, at this time, Dr. C indicated that an examination revealed no gross swelling or edema of the extremities and that range of motion was within functional limits.   

A February 2009 VA treatment record notes that the Veteran was basically not having any problems or complaints since he was last seen by VA.  However, he did note going on a recent trip for five days where he did experience some low back pain after walking 4 to 6 hours every day.  The record does not reflect that he had any problems with his knees during this trip and the extremities were noted to be "unremarkable."  A diagnosis of degenerative arthritis was still indicated.  

The record also contains an August 2009 VA outpatient treatment records pertaining to the knees.  It was noted that the extremities showed some slight arthritis in the knees, bilaterally.  There was no active synovitis, but there was crepitance in the right knee with motion.  An additional August 2009 record notes that the Veteran reported problems with his left knee locking up on him a couple of times per day.  

The Veteran was afforded an additional VA examination of the knees in March 2012.  Since his last examination, the Veteran reported much more frequent locking in both knees up to several times per day.  He also complained of an increased sensation of the left knee "falling out of place" with ambulation, especially when he attempted to turn left or right.  There was also increased stiffness, bilaterally.  The Veteran did not report flare-ups involving either knee at this time.  Range of motion testing revealed right knee flexion to 125 degrees (with pain starting at 110 degrees) and extension to 0 degrees.  Left knee flexion was to 120 degrees (with pain starting at 100 degrees) and extension to 0 degrees.  The Veteran reported that he had to stop after 2 repetitions of motion due to increased pain in both knees.  However, the examiner indicated that there was no further limitation of motion in the knees following repetitive testing.  There was functional impairment however, bilaterally due to pain on movement.  The examiner found no evidence of weakened movement, excess fatigability, incoordination, swelling, deformity or instability of station.  The knees were tender to palpation, but there was no history of recurrent patellar subluxation or dislocation.  There was also no impairment of the tibia or fibula.  The examiner also concluded that the Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition, to include a meniscectomy.  The Veteran did report using a cane on a regular basis to assist with ambulation.  X-rays were performed and they did not reveal evidence of degenerative or traumatic arthritis or any other significant finding or result.  Nonetheless, the examiner noted a diagnosis of degenerative arthrosis and concluded that this did not have any impact on the Veteran's ability to work.  

Analysis

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for either his left knee disability or his right knee disability at any time during the pendency of this claim.  Presently, each knee is rated as 10 percent disabling under Diagnostic Code 5014.  This code, which is used to rate osteomalacia, instructs the rater to rate the disability based on limitation of motion of the affected part or as degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  

In the present case, the Veteran has already been assigned a 10 percent disability evaluation based on painful motion for each knee.  The Board notes, however, that degenerative arthritis was not found upon X-ray during the March 2012 VA examination.  Nonetheless, due to the noted diagnoses of arthritis of record, the RO assigned 10 percent disability evaluations for each knee under Diagnostic Code 5014 in the November 2007 rating decision, due to painful motion.  

For a higher rating to be warranted based on painful motion, the evidence of record must demonstrate that the Veteran meets the schedular criteria under either Diagnostic Code 5260 or 5261.  Diagnostic Code 5260 pertains to limitation of flexion of the knee.  Under this code, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  According to the October 2007 VA examination report, the Veteran was capable of flexion to 120 degrees, bilaterally.  A September 2008 private treatment record also notes that range of motion was within functional limits for both knees, and the March 2012 VA examiner also found that the Veteran was capable of flexion of the right knee to 120 degrees and flexion of the left knee to 125 degrees.  As such, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent for either knee based on limitation of flexion is not warranted.  

Under Diagnostic Code 5261, which is used to rate a knee based on limitation of extension, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Both the October 2007 and March 2012 VA examiners concluded that the Veteran was capable of full extension to 0 degrees.  As such, a disability evaluation in excess of 10 percent is not warranted for either knee based on limitation of extension.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2012).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2012).  

According to the October 2007 and March 2012 VA examiners, there was no objective evidence of pain until 100 degrees of flexion in either knee.  This is far in excess of the 30 degree limitation required for a higher evaluation of 20 percent.  The October 2007 and March 2012 VA examiners also noted no evidence of additional loss of motion upon repetition.  There was also no evidence of weakened movement, excess fatigability, incoordination, swelling, deformity or instability of either knee upon examination in March 2012, revealing no functional loss sufficient to warrant a higher disability evaluation under DeLuca.  The Veteran also indicated in February 2009 that he basically did not have any complaints and that he was able to walk for 4 to 6 hours per day on a recent 5 day trip.  The August 2009 VA treatment record also reflects that the Veteran's arthritis of the knees was felt to be mild.  As such, the preponderance of the evidence of record reveals that despite the Veteran's reports of pain, he does not suffer from functional loss of such severity as to warrant a disability evaluation in excess of 10 percent for either knee.  

The Board recognizes that the March 2012 VA examiner noted that the Veteran reported he was unable to perform a third range of motion test because of pain.  However, this is not evidence of functional loss of sufficient severity to warrant a higher disability evaluation.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is in fact impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Despite the fact that the Veteran did not perform a third repetition due to his pain, the examiner still concluded that there was no actual reduction in range of motion upon testing due to this pain.  Also, the Veteran indicated in a March 2012 statement following the examination that his pain level was only at what he would classify as a 3 to 4 following the tests performed during the examination.  In addition, claims of pain on recurrent use are contradicted by the reports of being able to walk for several miles or several hours in a day.  Therefore, despite the evidence of pain, the preponderance of the evidence of record demonstrates that the Veteran's knees did not experience significant functional loss upon repetitive testing.  

The Board has also considered whether a higher or separate disability evaluation may be warranted under Diagnostic Code 5257.  The Veteran is currently rated as 0 percent disabling under Diagnostic Code 5257 for bilateral chondromalacia.  Under this code, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2012).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

According to the October 2007 VA examiner, while the Veteran did endorse subjective symptoms of giving way and instability, objective examination revealed no instability.  The March 2012 VA examiner also performed objective testing and found no evidence of recurrent subluxation, dislocation or instability.  The Board recognizes that the Veteran has reported subjective symptoms of weakness or "giving way."  However, there has been no objective evidence of instability, and a February 2009 VA treatment record reflects that the Veteran was basically without complaint, aside from a recent five day trip in which he was capable of walking for 4 to 6 hours per day.  Therefore, despite the Veteran's subjective symptoms, the preponderance of the evidence of record demonstrates that neither the left nor the right knee has been associated with objective evidence of even "slight" recurrent subluxation or lateral instability.  

Finally, the Board has considered whether any other applicable diagnostic code may permit a higher or separate disability evaluation, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  However, the Veteran has maintained a significant range of motion, demonstrating that he does not suffer from ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 31st ed., 2007).  Also, the March 2012 VA examiner concluded that the Veteran did not suffer any meniscal condition (precluding a rating under 5258 or 5259) or impairment of the tibia or fibula (precluding a rating under 5262).  X-rays were reviewed at this time, revealing no further findings of significance.  Finally, while the October 2007 examination report does make mention of misalignment, both that examiner and the March 2012 examiner found no abnormality upon X-ray.  As such, no further diagnostic code is applicable to the Veteran's claim.  

The Board notes that the Veteran's representative argued in May 2013 that a remand was necessary because the March 2012 VA examiner did not specifically address whether the Veteran suffered from dislocated semilunar cartilage, and if not, what was the cause of the Veteran's reported locking of the knees.  The Board has considered this argument, but the preponderance of the evidence of record demonstrates that a remand is not required in this case.  The March 2012 VA examiner specifically noted that the Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  X-rays were also reviewed revealing no significant findings.  Therefore, the examiner adequately discussed whether there was evidence of dislocated or removed semilunar cartilage.  

While the examiner did not specifically address the underlying cause of the Veteran's subjective locking of the knees, the Board does not find that the Veteran has been prejudiced by this fact.  He is currently rated as 10 percent disabled for each knee under Diagnostic Code 5003 - this is the maximum rating for his noncompensable degree of painful motion.  There is nothing of record to suggest that the Veteran's subjective locking has resulted in symptomatology so severe as to warrant a compensable disability evaluation under this code, or, a separate compensable disability evaluation under any other code.  The VA examiner found no evidence of weakened movement, excess fatigability, incoordination or impaired ability to execute movements smoothly, deformity, instability of station, disturbance of locomotion, or interference with sitting and standing.  There was also no history of impairment of the tibia and fibula and no evidence of a prior meniscal condition.  Finally, as already noted, the Veteran reported in February 2009 that he was able to walk for 4 to 6 hours per day while on a 5 day trip.  The Veteran's only noted complaints upon return from this trip involved his back.  As such, there is no evidence to suggest that the Veteran would be warranted to a higher or separate disability evaluation under any applicable diagnostic code due to his reports of intermittent locking.  

The Board recognizes that the Veteran believes he is entitled to higher evaluations for his bilateral knee disability.  In an October 2007 statement, he reported that he had pain when he walked up or down stairs, and that at times it felt like his knees would give out.  He also noted that he heard and felt a grinding sensation in the knees and that at times his knees will slightly lock up.  However, when assigning a 10 percent evaluation in November 2007, the Veteran's painful and guarded movement, with crepitation and grinding, were considered in assigning a 10 percent disability evaluation under Diagnostic Code 5014.  There is no evidence of symptomatology of such severity as to warrant a higher disability evaluation based on range of motion or a compensable disability evaluation under any other diagnostic code.  The Veteran again asserted he was entitled to a higher rating in a March 2012 statement, noting that he had daily episodes of locking and that his knee would become loose and give way.  However, the March 2012 VA examiner concluded that there were no significant findings upon X-ray and that the Veteran's right and left knee exhibited normal stability.  It was also noted that despite the Veteran's symptomatology, he was capable of full extension and flexion to 100 degrees before he experienced pain.  The March 2013 VA examiner also concluded that this disability was not of sufficient severity to impact the Veteran's ability to work.  Finally, as already noted, the Veteran was noted in February 2009 to have basically no problems since his last visit, except for back pain incurred due to walking for 4 to 6 hours over a 5 day period.  The Veteran also indicated in a March 2012 statement that his pain level was only a 1 or 2 "all the time," and that his pain only increased to "3 or 4" after what he described as an aggressive and thorough examination.  As such, while the Board is sympathetic to the Veteran's case, the symptomatology described in his statements to VA fail to reflect that a higher disability evaluation is in fact warranted at any time during the pendency of this claim.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his bilateral knee disabilities have consisted of limited motion due to pain and grinding, as well as subjective complaints of locking.  However, a 10 percent disability evaluation is meant to compensate a Veteran for limited motion due to factors such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The rating schedule allows for a higher disability evaluation upon a worsening of symptomatology in this case.  See id, at Diagnostic Codes 5256-63  Therefore, the rating criteria reasonably described the Veteran's disability.  Furthermore, there is no showing of frequent hospitalization in this case, and the March 2012 VA examiner found that this condition did not result in occupational impairment.  As such, there is no evidence of occupational impairment above and beyond that contemplated by a 10 percent evaluation for each extremity, and referral for consideration of extraschedular ratings is not warranted.  

Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to disability evaluations in excess of 10 percent for chondromalacia of the right and left knees must be denied.




ORDER

The claim of entitlement to an increased disability evaluation for a right knee disability is denied.  

The claim of entitlement to an increased disability evaluation for a left knee disability is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


